DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-12, 14-18 are currently pending in the application.
Claim 13 is cancelled. 
Claims 1-12, 14-18 are rejected under 35 USC 103.
This action is made FINAL.
Response to Amendments
The Amendment filed 11/17/2020 has been entered. Claims 1-12, 14-18 remain pending in the application. Applicant’s amendments to the drawings have overcome the 112b rejections as previously set forth in the Non-final rejection mailed 05/19/2020. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-18 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 2-12, 14-15, 17-18 are rejected based on their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stender in view of Hopps (all previously cited) and in further view of Harden (US6802150B2).
Regarding claim 1:
Stender teaches:
A fishing blowgun adapter system, comprising:
(system and reel can be used on a blowgun)
a reel mounting system for connecting a fishing reel to a blowgun in a locking engagement; 
(paragraph 0045 reel 25 locked in reel seat, this arrangement can be used on a blowgun)
and a plurality of fishing line eye guides for attaching to a fishing rod in a spaced apart arrangement there along.
(Figure 1, Reference Characters 21)
However, Stender does not teach: 
the reel mounting system further comprising a central tubular portion and two opposing end caps.
Hopps teaches:
A fishing rod adapter system (Fig 2) , comprising: a reel mounting system (28) for connecting a fishing reel (1) to a fishing rod (2) in a locking engagement; 

    PNG
    media_image1.png
    352
    479
    media_image1.png
    Greyscale

the reel mounting system (Figure 2, Reference Character 28)  further comprising 
a central tubular portion (Figure 2, Reference Character 5) 
and two opposing end caps (Figure 2, Reference Characters 4, 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a central tubular portion and two opposing end caps as taught by Hopps to the reel mounting system of Stender to facilitate a more secure attachment of the fishing reel to the rod of the blowgun.
However, Stender as modified by Hopps doesn’t teach:
a longitudinal cut along a length of the central tubular portion, wherein the longitudinal cut communicates with a lumen of the central tubular portion.
Harden teaches:
A fishing rod adapter system (Fig 2) , comprising: a reel mounting system for connecting a fishing reel (236) to a fishing rod (230) in a locking engagement (see Fig. 2); the reel mounting system further comprising a central tubular portion (Figure 2, Reference 110) 
a longitudinal cut along a length of the central tubular portion.
(Figure 1-2, Reference 114)
wherein the longitudinal cut communicates with a lumen of the central portion. (see Fig. 1-2, how the longitudinal cut 114 communicates with a lumen of the central portion 121)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adapter system of Stender as modified by Hopps such that the central tubular portion comprises a longitudinal cut as taught by to allow the fishing reel mounting system to be easily inserted and remove the reel. 
Regarding Claim 2:
Stender as modified by Hopps and Harden, as shown above, discloses all the limitations of claim 1.  Stender further teaches:
wherein each fishing line eye guides extends between a barrel loop 
(Figure 1, Reference Character 34)
and a line loop,
(Figure 1, Reference Character 30)
wherein each barrel loop is configured to removably attach to the blowgun.
(Paragraph 0037, lines 17-20)
	Regarding Claim 3:
Stender as modified by Hopps and Harden, as shown above, discloses all the limitations of claim 2.  Stender further teaches:
wherein each barrel loop provides a clamp
(paragraph 0037, lines 14-16)
Regarding claim 4:
Stender as modified by Hopps and Harden, as shown above, discloses all the limitations of claim 2.  Stender further teaches:
wherein each fishing line eye guide provides a neck portion interconnecting the barrel loop to the line loop.
(Figure 1, Reference Character 33)
Regarding claim 5:
Stender as modified by Hopps and Harden, as shown above, discloses all the limitations of claim 2.  Stender further teaches:
[AltContent: textbox (FIG. 1)][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E)][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image2.png
    346
    605
    media_image2.png
    Greyscale

wherein the plurality of fishing line eye guides comprises a first fishing line eye guide,
(Figure 1, Reference Character A)
a second fishing line eye guide,
(Figure 1, Reference Character B)
and a third fishing line eye guide,
(Figure 1, Reference Character C)
wherein the first line loop of the first fishing line eye guide is larger in diameter than the second line loop of the second fishing line eye guide,
(Figure 1, Reference Characters A, B)
and wherein the second line loop is larger in diameter than the third line loop of the third fishing line eye guide.
(Figure 1, Reference Characters B, C)
Regarding claim 6:
Stender as modified by Hopps and Harden, as shown above, discloses all the limitations of claim 2.  Stender further teaches:
wherein each line loop of the plurality of fishing line eye guides has a different diameter.
(Figure 1, Reference Characters A, B, C, Paragraph 0036, lines 6-9)
Regarding claim 7:
Stender as modified by Hopps and Harden, as shown above, discloses all the limitations of claim 4.  Stender further teaches:
wherein each neck portion of the plurality of fishing line eye guides has a different length.
(Figure 1, Reference Characters D, E, F)
Regarding claim 8:
Stender as modified by Hopps and Harden, as shown above, discloses all the limitations of claim 6.  Stender further teaches:
wherein the plurality of fishing line eye guides is arranged from largest to smallest loop line diameter, respectively, extending from the reel mounting system to a distal end of the blowgun.
(Paragraph 0035, lines 1-4, see Figure 1, Reference Characters A, B, C)
Regarding claim 9:
Stender as modified by Hopps and Harden, as shown above, discloses all the limitations of claim 7.  Stender further teaches:
wherein the plurality of fishing line eye guides is arranged from largest to smallest neck portion length diameter, respectively, extending from the reel mounting system to a distal end of the blowgun.
(see Figure 2, Reference Characters D, E, F)
	Regarding claim 10:
Stender as modified by Hopps and Harden, as shown above, discloses all the limitations of claim 1.  Stender doesn’t teach:
wherein the longitudinal cut is a void that is between five to ten percent of a circumferential wall of the central tubular portion. 
Harden further teaches:
wherein the longitudinal cut is a void that is between five to ten percent of a circumferential wall of the central tubular portion. (See Figs. 1-2 how the longitudinal cut 114 is five to ten percent of a circumferential wall of the central tubular portion 110)
Claims 10 is rejected because the dimensions of the longitudinal cut are not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the longitudinal cut to five to ten percent could provide benefits to the secure and tight fit of the adapter, it does not directly impact how the device is constructed or operated.  One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 11:
Stender as modified by Hopps and Harden, as shown above, discloses all the limitations of claim 1. However, Stender does not teach: 
wherein the central tubular portion provides exterior circumferential threading and the two end caps each provide interior circumferential threading dimensioned to mate with the exterior circumferential threading.
Hopps further teaches:
wherein the central tubular portion provides exterior circumferential threading
(Figure 1, Reference Characters 7, 8, column 2, lines 40-41)
and the two end caps each provide interior circumferential threading dimensioned to mate with the exterior circumferential threading. 
(Figure 5, Reference Character 3, 7 Column 2, line 40-47)
Regarding claim 15:
Stender as modified by Hopps and Harden, as shown above, discloses all the limitations of claim 9.  Stender further teaches:
wherein one of the neck portions has a length of zero
(Figure 1, Reference Character D)

Claim(s) 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stender in view of Hopps in view of Harden and in view of Ohmura (previously cited).
Regarding claim 12:
Stender as modified by Hopps and Harden, as shown above, discloses all the limitations of claim 1. However the combination of Stender doesn’t teach:
wherein each end cap provides a through hole coextensive with a lumen of the central tubular portion.
Ohumra teaches:
A fishing rod adapter system (Fig 1) , comprising: a reel mounting system (73) for connecting a fishing reel (71) to a fishing rod (67) in a locking engagement; the reel mounting system (33) further comprising a central tubular portion (Figure 2, Reference Character 45)  and an opposing end cap (Figure 2, Reference Character 49).
wherein each end cap provides a through hole
(Figure 2, Reference Character 61)
 coextensive with a lumen of the central tubular portion.
(column 4, line 44-47)
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the features of the through hole of the end caps as taught by Ohumra to the reel mounting system of Stender as modified by Hopps and Harden to facilitate easily removal on both sides of the system. This will easily allow a user to assemble the adapter system to transform the blowgun into a fishing blow gun. 
Regarding claim 14:
Stender as modified by Hopps and Harden, as shown above, discloses all the limitations of claim 1. However the combination of Stender and Hopps doesn’t teach:
wherein the longitudinal cut provides a flat surface for facilitating the locking engagement, wherein the flat surface engages a portion of the fishing reel.
Ohumra further teaches:
wherein the longitudinal cut provides a flat surface for facilitating the locking engagement, wherein the flat surface engages a portion of the fishing reel.
(Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adapter system of Stender with the features of the longitudinal cut as taught by Ohumra to facilitate an easily accessible and secure locking engagement between the adapter and the reel.  
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stender in view of Hopps in view of Harden and in view of Ohmura.
The content of claims 16-18 is identical in subject matter previously discussed in claims 1-12, 14-15. Please refer back to rejected claims. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the adapter systems of the art:
US 5291683 A
US 5115591 A
US 7089699 B2
US 7086195 B2
US 6626409 B1
US 7618015 B2
US 7686276 B1
US 5860190 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643